DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wesseler US 2939664 (hereinafter Wesseler) in view of Hauffe US 4365393 (hereinafter Hauffe).

    PNG
    media_image1.png
    371
    551
    media_image1.png
    Greyscale

Re. Cl. 1, Wesseler discloses: A cable cleat assembly (Fig, 3) for securing cables to a wire basket (see Fig. 3, capable of being used in the claimed intended use by having 12 attached to a wire basket), the cable cleat assembly comprising: a base plate (25, Fig. 3) for receiving the cables (see Fig. 3); a strap (33, Fig. 3) for maintaining the cables on the base plate (see Fig. 3), wherein the strap having a first end member and a second end member (see Fig. 3, end with 36 and other end which secures to 36), the strap is positioned over the cables on the base plate with the first end member and the second end member wrapped under the base plate (see Fig. 3).
Re. Cl. 4, Wesseler discloses: the base plate has a first vertical side and a second vertical side (see left and right vertical sides, 26 Fig. 3), each side has a strap centering notch (see Fig. 4, between 26’s), the strap centering notches adapted to maintain the strap in position over the cables (see Fig. 4, the notches on either end between side walls 26s prevent lateral sliding of the strap 33, thus maintaining the positioning over the cables 32).
Re. Cls. 1, 6-7 and 11-12, Wesseler does not disclose the strap is stainless steel, clamp bars positioned within the first end member and the second end member; and fasteners extending through the clamp bars, the first end member, and the second end member to secure the cable cleat assembly (Cl. 1), the stainless steel strap further comprising a first vertical straight side extending from the first end member, a curved U-shaped center member, and a second vertical straight side leading to the second end member (Cl. 6), the first end member and the second end member of the stainless steel strap each includes a C-shaped portion, a horizontal portion, and a curved portion (Cl. 7), the clamp bars are a half cylinder with two holes and a center indentation (Cl. 11) or the fasteners extend through clearance holes in the clamp bar positioned in the first end member and the fasteners are threaded into tapped holes in the clamp bar positioned in the second end member (Cl. 12). Hauffe discloses a flexible strap (Fig. 1) which is tightened around a pipe (see Fig. 1).  Re. Cl. 1, Hauffe discloses the strap is stainless steel (Col. 4, Lines 51-53), clamp bars (20, 22 Fig. 3) positioned within the first end member and the second end member (16, 18, Fig. 2); and fasteners (24’s Fig. 2) extending through the clamp bars, the first end member, and the second end member to secure the cable cleat assembly (see Fig. 1-2).  Re. Cl. 6, Hauffe discloses  the stainless steel strap further comprising a first vertical straight side (see where arrow 16 points to in Fig. 3) extending from the first end member, a curved U-shaped center member (curved portion which extends around P, Fig. 3), and a second vertical straight side (see where arrow 18 points to in Fig. 3) leading to the second end member (see Fig. 3).  Re. Cl. 7, Hauffe discloses the first end member and the second end member of the stainless steel strap each includes a C-shaped portion (see curved portion which wraps around 20/22 Fig. 3), a horizontal portion (see annotated figure 3, the horizontal portion annotated would be horizontal when the end members in Hauffe are positioned in the position the end members are shown in Wesseler; the Examiner further notes that due the flexible nature of the Hauffe strap, the strap can be manipulated by the user to accommodate different configurations and different end member positions), and a curved portion (see Fig. 3, portion which surrounds P).  Re. Cl. 11, Hauffe discloses the clamp bars are a half cylinder (Col. 6, Lines 65-68, “D-shaped”) with two holes (28 and 30, Fig. 10-13) and a center indentation (44, Fig. 10-13; the indentations 44 are “center indentations” since they are located about the central axis 35/37 of the bars).  Re. Cl. 12, Hauffe discloses the fasteners extend through clearance holes in the clamp bar positioned in the first end member and the fasteners are threaded into tapped holes in the clamp bar positioned in the second end member (see Fig. 10-13, holes 28 are clearance holes and holes 30 are tapped holes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the strap of Wesseler with the stainless steel strap of Hauffe since Hauffe states that such a modification is rust-resistant and non-corrosive (Col. 4, Lines 51-53).  Such a modification would extend the shelf life of the device since wet environmental conditions would not affect the strap. 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wesseler in view of Hauffe as applied to claims 1, 3-4, 6-7, and 11-12 above, and further in view of Evans US 7223052 (hereinafter Evans).
Re. Cl. 2, the combination of Wesseler in view of Hauffe does not disclose the base plate has a top contoured surface with two indentations and a flat center member positioned between the indentations, whereby the cables are positioned in the indentations (Cl. 2). Evans discloses a conduit retaining plate (180, Fig. 11) which includes a contoured top surface (see Fig. 11) for receiving individual conduits (see Fig. 11).  Re. Cl. 2, Evans discloses base plate has a top contoured surface (see 186 and 188, Fig. 11) with two indentations (see 188, Fig. 11) and a flat center member (see 186 between 188s, Fig. 11) positioned between the indentations, whereby the cables are positioned in the indentations (see Fig. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top surface of Wesseler to have the indentations and flat surfaces as disclosed by Evans since Evans states that such a modification enables the conduits to be held in place in a spaced apart relationship (Col. 7, Lines 50-52).  Such a modification would prevent neighboring cables/conduits from rubbing against one another or transferring forces between them. 
Re. Cl. 3, the combination of Wesseler in view of Hauffe in view of Evans would disclose: the top contoured surface of the base plate has curved side edges that lead to vertical sides of the base plate (see Fig. 3 of Wesseler, the edges 35 are curved and having 25 with the contours of Evans would lead to those surfaces).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wesseler in view of Hauffe as applied to claims 1, 3-4, 6-7, and 11-12 above, and further in view of Duggan US 2009/0200435 (hereinafter Duggan).
Re. Cl. 13, the combination of Wesseler in view of Hauffe does not disclose the stainless steel strap has rounded edges for preventing cable damage.  Duggan discloses a strap (Fig. 1) for wrapping around cylindrical members (see Fig. 5) which has rounded edges (see 13, Fig. 2-4) for preventing cable damage (see Fig. 3-5, the edges would prevent damage due to the curve of the ends, i.e. by not being straight or jagged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edges of the strap in Hauffe to be curved as disclosed by Duggan since Duggan states that such a modification removes any sharp edges which would present a cut hazard to construction personnel when handling them during installation (Paragraph 0042, Lines 6-10). 
Allowable Subject Matter
Claims 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vogel US 6634607, Siems US 5221065, McCrary US 2006/0039667, Lyon US 4397436, Letourneur US 2010/0059250, Gail US 2828525, Durin US 6729606, Bradbury US 4179774, and Evory US 508822 disclose other known cable cleat assemblies which are pertinent to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632